NO. 12-04-00323-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


THORNTON JAMES MOORE,                        §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of possession of theft, and the trial court assessed
punishment.  We have received the trial court’s certification showing that this is a plea-bargain case
and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  The certification also
indicates that Appellant signed a waiver of his right to appeal.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.









(DO NOT PUBLISH)